 



Exhibit 10.1
Compensation for Outside Directors, Effective May 24, 2006

          Annual Retainers:        
Chairman of the Board:
  $ 20,000  
Board members:
  $ 20,000  
Audit Committee Chairperson:
  $ 20,000  
Compensation Committee Chairperson:
  $ 10,000  
Nominating and Corporate Governance
       
Committee Chairperson:
  $ 8,000  
 
       
Per Meeting Fees:
       
 
       
Board Meeting in Person:
  $ 2,000  
Telephonic Board Meeting:
  $ 1,000  
Committee Meeting in Person:*
  $ 1,500  
Telephonic Committee Meeting:*
  $ 750  

 

*   Committee meeting fees apply to any committee of the Board of Directors,
whether currently constituted or as constituted in the future.

 